              IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA       *
                               *
    v.                         *    CRIMINAL NO. PX-18-492
                               *
KENNETH PATRICK GAUGHAN,       *
                               *
         Defendant             *
                               *
                            *******

               DEFENDANT’S ADDITIONAL PROPOSED
              JURY INSTRUCTION REGARDING VENUE
                            DEFENSE JURY INSTRUCTION NO. 44
                                        (Venue)

       In the event the Court denies the Defendant’s motions for judgment of acquittal, the
defense objects to Government Jury Instruction 43 (Venue) and requests that the following
venue instruction be given instead.

       The bracketed italicized language is not requested and would be objected to if given in
whole or in part. It is included to indicate its logical position in the text in the event the Court
determines, over the defense’s objection, that any part of it applies.

       On each count, in addition to the other elements of the offense, the government must prove

the additional element of venue within the District of Maryland. The District of Maryland consists

of the State of Maryland.

       In order to establish venue, the government must prove that the mail matter charged in that

count [was placed in a post office or authorized depository for mail matter in the District of

Maryland,] [passed through the District of Maryland while in the mail,] [or] was delivered in the

District of Maryland. If you find that the government has failed to prove that this occurred, then

you must acquit on that count.

       (If the “was placed…” language in the prior paragraph is given over defense objection,

the defense requests that the following clarifying language also be given, but does not withdraw

its objection): [“Post office” means a post office operated by the United States Postal

Service. “Authorized depository for mail matter” means a letterbox or other receptacle on any

mail route, which is used or intended for use by a U.S. Postal Service employee to deliver or

receive mail. “Placed in a post office or authorized depository” refers to the first post office or

authorized depository in which a piece of mail is placed. It does not refer to any other post office

or depository that a piece of mail passes through.]

       Unlike the other elements of the offense, this is a fact that the government has to prove by

a preponderance of the evidence. This means that the government has to convince you that it is
more likely true than not true that it occurred. If the evidence appears to be equally balanced, or

you cannot say upon which side it weighs heavier, you must resolve this question against the

government, and you must acquit on that count.

        All other elements of the offenses must be proved beyond a reasonable doubt.

Sources: Sand, Modern Jury Federal Instructions, No. 3-11(modified); No. 4-5 (modified); see
generally authorities cited in the defense’s Motion for Judgement of Acquittal, ECF No. 66.
Respectfully submitted,

JAMES WYDA
Federal Public Defender


              /s/
DOUGLAS R. MILLER (Bar # 18309)
MEGHAN G. MICHAEL (Bar #811137)
Assistant Federal Public Defenders
6411 Ivy Lane, Suite 710
Greenbelt, Maryland 20770-4510
Phone: (301) 344-0600
Fax: (301) 344-0019
Email: douglas_miller@fd.org
       meghan_michael@fd.org
